DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/CN2018/117060 filed 11/23/2018 which designated the U.S. and claims the benefit of CN201810715922.9 filed 07/03/2018. 
Special Status
The present application has been accorded “special” status as participating in the Patent Prosecution Highway (PPH) pilot program.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 09/30/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2” (fig. 1; Examiner suggests this appears to be the non-rotating ring).
  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate (see [0023] as originally filed) both “non-rotating ring seat” (appears correct) and “acoustic emission sensor” (appears incorrect to Examiner; instead, the Examiner suggests that the sensor is “1”).
The drawings are objected to because “1” in fig. 1 does not appear to be a “non-rotating ring” as put forth in [0023] (see above suggestions).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance. 
The Examiner suggests that an amendment may be filed as provided by 37 CFR 1.312. The Examiner generally suggests that Applicant carefully consider the following possible correction (the Examiner notes that the Derwent summary for CN 108571589 A was used as a comparison for guessing the correct number labeling; Applicant should carefully check that the suggestion is as Applicant intended): [0023] “Referring to FIG. 1, the mechanical seal has a non-rotating ring [[1]] 2 floatingly supported on a non-rotating ring seat 4 and paired with a rotating ring 3 which is fixedly connected to a shaft and rotates accordingly. A miniature acoustic emission sensor [[4]] 1 is connected to the rear side of the non-rotating ring [[1]] 2”…(remaining portion of [0023] appears correct).

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with AGENT Mei Lin Wong (66408) on 05/13/2021.
The application has been amended as follows: 	
CLAIMS
Claim 1 (Currently Amended): A multi-scale and real-time monitoring and analysis method for a mechanical seal, characterized in that the method comprises: 
measuring an acoustic emission signal generated by a tribo-pair of an end face of the mechanical seal; and 
processing analysis at multiple scales in combination with 
wherein the analysis method starts from an original acoustic emission signal [[(5)]] and is (s) and supplemented by 
wherein through processing on three different time scales of acoustic scale, dynamic scale and service scale, a series of information of a working state of the mechanical seal is obtained, and 
wherein said quantities to scales of longer time while each scale provides state of the mechanical seal.  

Claim 2 (Currently Amended): The multi-scale and real-time monitoring and analysis method for [[a]] the mechanical seal according to claim 1, characterized in that[[:]] an implementation method of the multi-scale and real-time monitoring and analysis method for [[a]] the mechanical seal [[is]] comprises: 
processing analysis on an Nth-level time scale[[)]], which is capable of obtaining a specific result, wherein the specific result contains physical significance and serves as an object of analysis for a time scale of a subsequent higher level called the (N+1)-level[[),]]; and
analyzing a change of the result at the Nth-level time scale with time on the (N+1)-level time scale to obtain another result of another aspect, wherein the another result contains physical significance and serves as an object of analysis for a time scale of a (N+2)[[th]]-level[[,]] 


Claim 3 (Currently Amended): The multi-scale and real-time monitoring and analysis method for [[a]] the mechanical seal according to claim 2, characterized in that: 
s signals in a certain number of frequency bands, and a scale for collecting and identifying these signals is called the acoustic scale; 
a movement of the mechanical seal during operation of said mechanical seal due to dynamics causes the acoustic emission signal to change accordingly, this feature [[is]] being reflected on a time scale equivalent to a rotation period and wherein this scale is called the dynamic scale; 
during a long-term service of the mechanical seal,of said mechanical seal changes cumulatively due to at least one deterioration factorincluding an investigation of 

Claim 4 (Currently Amended): The multi-scale and real-time monitoring and analysis method for a mechanical seal according to claim 3, characterized in that: 
[[a]] the method of determining the real-time working state and giving the performance expectation of the mechanical seal via processing analysis at the acoustic scale the 
analyzing the acoustic scale from a short period of the acoustic emission signal combined with the auxiliary information to obtain a series of characteristic quantities corresponding to various states of the tribo-pair, including preprocessing by filtering the frequency spectrum of the acoustic emission signal and introducing auxiliary information modification[[,]]; and then 
transforming the preprocessed frequency spectrum into a series of physical representations via a preset mapping function established according to the correspondence between the frequency band of the frequency spectrum and the physical process represented, 
wherein of the mechanical seal to [[the]] a user, and the dynamic scale analysis.  

Claim 5 (Currently Amended): The multi-scale and real-time monitoring and analysis method for [[a]] the mechanical seal according to claim 3, characterized in that: [[.]]
a method of determining the real-time working state and giving the performance expectation of the mechanical seal via processing analysis at the dynamic scale in combination with 
utilizing the principles that periodic excitation to a mechanical seal system comprising the mechanical seala mechanical seal moving ring with [[the]] a shaft, and a periodic dynamic response of the mechanical seal system is dependent on/or circumferential non-uniformity of the mechanical seal system
obtaining working state of the mechanical seal in advance through experimental testing or computer simulation; and 
processing a prediction on [[a]] the basis of the acoustic scale analysis of the measured equipment of the mechanical seal system.  

Claim 6 (Currently Amended): The multi-scale and real-time monitoring and analysis method for [[a]] the mechanical seal according to claim 3, characterized in that: [[.]]
a method of determining the real-time working state and giving the performance expectation of the mechanical seal via processing analysis at the service scale in combination with 
determining that during the operation of the mechanical seal, [[the]] a seal ring of a mechanical seal system comprising the mechanical seal will inevitably wear, and springs and secondary seals of said mechanical seal system ; 
obtaining a wear rate based on a basis that a severity of friction of the mechanical seal system is obtained through analysis of the dynamic scale[[,]]; and 
predicting future performance changes and failures risk of the mechanical seal system by using an in advance established relationship between a cumulative wear rate and a progress of mechanical seal deterioration, and by using a degradation progress of the mechanical seal systemthe acoustic scale and the dynamic scale.   

Claim 7 (New): The multi-scale and real-time monitoring and analysis method for a mechanical seal according to claim 2, characterized in that an implementation method of the multi-scale and real-time monitoring and analysis method for the mechanical seal further comprises:
processing analysis on the (N+1)-level time scale, which is capable of obtaining a specific result, wherein the specific result contains physical significance and serves as an object of analysis for the (N+2)-level time scale; and
analyzing a change of the result at the (N+1)-level time scale with time on the (N+2)-level time scale to obtain an additional result of an additional aspect, wherein said additional result contains physical significance.   

Claim 8 (New): The multi-scale and real-time monitoring and analysis method for a mechanical seal according to claim 2, wherein at least one result of a longer time scale is fed back to a shorter time scale.

Claim 9 (New): The multi-scale and real-time monitoring and analysis method for a mechanical seal according to claim 3, wherein the at least one deterioration factor is selected from the group consisting of running-in, wear, and aging of elastic elements.

ABSTRACT (Currently Amended)
A real-time monitoring and analysis method for a mechanical seal. In the method, 
an acoustic emission signal generated by a friction pair at a mechanical seal end surface is measured; a specific acoustic source generates signals on a plurality of specific frequency 
bandson an acoustic scale[[;]]. [[in]] In a seal operating process[[,]] motion causes the acoustic emission signal to change a dynamic .In a long-term seal service process, cumulative performance changes occur on a service time scale due to running-in, 
wear, and/or aging of elastic elements; for [[the]] this feature, the long-term change process of the acoustic emission signal needs to be considered.Analysis is performed, on multiple scales, in combination with  and with determined physical characterization quantities passed to scales of longer time, thereby determining the real-time working state of the seal and 
providing a performance change expectation of the seal. I
n an embodiment, the acoustic scale transfers frictional power consumption, maximum contact depth and leakage rate to the5 dynamic scale, and the dynamic scale transfers a wear rate to the service scale, while part of the auxiliary information of the acoustic scale analysis may come from the results of the service scale analysis. 
  
TITLE (Currently Amended)
“MULTI-SCALE REAL-TIME ACOUSTIC EMISSION MONITORING AND ANALYSIS METHOD FOR MECHANICAL SEAL”

Claim Interpretation
The Examiner acknowledges the definition(s) of (bold added for emphasis):
“acoustic scale” ([0009] “a specific sound source will generate signals in a certain number of frequency bands, and the scale10 for collecting and identifying these signals is called the acoustic scale”; additional contextual information and examples in at least [0011], fig. 3, and [0025]-[0031]);
“dynamic scale” ([0009] “the movement of 
 the seal during the operation due to the dynamics causes the acoustic emission signals to change accordingly, this feature is reflected on a time scale equivalent to the rotation period and this scale is called the dynamic scale
”; additional contextual information and examples in at least [0012], fig. 4, and [0032]-[0037]); and
“service scale” ([0009] “during the long-term service of the seal, the performance changes cumulatively due to factors including running-in, wear, and aging of15 the elastic element, this feature requires an investigation of the long-term change history 
of the acoustic emission signals and this scale is called the service scale”; additional contextual information and examples in at least [0013], fig. 5, and [0038]-[0042].
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the definitions or to identify missed definitions, Applicant should clearly identify the special definitions and corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. Examples should be clearly delineated from required features.

	
Allowable Subject Matter
Claim(s) 1-9 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to perform a method of a multi-scale and real-time monitoring and analysis method for a mechanical seal comprising (omissions/paraphrasing for brevity/clarity) “measuring an acoustic emission signal generated by a tribo-pair of an end face of the mechanical seal", “processing analysis at multiple scales in combination with other auxiliary information according to different physical connotations of characteristics of the acoustic emission signal at different scales”, “wherein the analysis method…is based on…acoustic emission signal(s) and supplemented by auxiliary information and…” a calibrated algorithm, “wherein through processing on three different time scales of acoustic scale, dynamic scale and service scale, …information of a…state of the mechanical seal is obtained”, and 
“wherein a targeted analysis method is used at various time scales to derive physical characterization quantities and pass said quantities to scales of longer time” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Further in accordance with MPEP 1302.14(I), the closest prior art is CN 206845897 U as substantially put forth in the written opinion for PCT/CN2018/117060. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered generally pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner; the Examiner has also attached a Prior art Appendix with the Examiner’s notes thereon; all references thereof are considered “A” type references.
The replacement drawings will be acceptable subject to correction of the informalities as put forth above.  Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file the correction. The correction will not be held in abeyance.
Failure to timely comply will result in ABANDONMENT of this application. 
Extensions of time to provide acceptable drawings after the mailing of a notice of allowability are no longer permitted. The drawings will ordinarily not be returned to the Examiner for corrections; Office of Data Management will assess the replacement drawings for the informalities. It is Applicant’s responsibility to see that no new matter is added when submitting replacement drawings after allowance. See MPEP § 608.02(z).
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856